| + Case 1:19-cv-00273-CCC-CA Document1 Filed 02/15/19 Page 1 of 26

 
 

| UNITED STATES DISTRICT COURT oo |
| FOR THE MIDDLE DISTRICT OF PENNSYLVANIAgEe iS
coe marke Wh avarice

CIF :
i Jeraen di - — crvit case no: | 19- CW - O2T3

: (to be supplied by Clerk
| ladha 1 ie Lon : of the District Court)
| OO (Enter- above the full name of _ - :
. . plaintiff in this action)

 

| Vv. - ~ obo oe -
| rornectomal of fey ie coy hein

Zz
| corracinal oer Shuwarte

| ‘ Re | A en oy
! USP Comaan Shu Sef

 

 

| ‘(Enter above the full name of
the defendant(s) in this action)

(
|

 

: COMPLAINT

| ¢

| Ll. The plaintift. ci rh, cher pit @ atthe ash Vie | ine a citizen of
| WD _—

4 ie vt the County of BSR State of

 

 

eb
wr
| ‘> Pennsylvania, residing at a ike

wishes to file a complaint under Se chon, (4 $3 of | Abele 1 “re

 

; a a4 (give Title No, etc.) -
the (faked stake Code, (412 wes. 83),

|

| 2. The defendant is Ci Cited Sta +S aad cauchn off meta

 

Heyden Schwan, aud USP Canaan Shu Sh f Fr
" i {

| 3. STATEMENT OF CLAIM: (State below the facts of your case. If you have paper
| exhibits that give further information of your case, attach them to this completed form. Use as
much space as you need. Attach extra sheet(s) if necessary)

 
Case 1:19-cv-00273-CCC-CA Document 1 Filed 02/15/19 Page 2 of 20
_#ORM.-TO BE_USED BY A PRISONER IN FILING A CEVIE, RIGHTS COMPLAINT

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Clift Wide  Slof/-os6
(Inmate Number)

 

 

 

 

(Name of Plaintiff
USPLee (gusty Pro, Box FOS A nes sie, vit 2426? :
(Address) | ( ' :

(2) . . . : - o 2 _. =

(Name of Plaintiff) (Inmate Number)

: _ (Case Number)

(Address) oe

| (Each named party must be numbered,
and all names must be printed or typed) : ,
—. ° CIVIL COMPLAINT

vs.

(1) fas? fanwan C0. Hayden
~

 

(2). us Canaan ¢-p § chyna be
3) Usp COR ian Sha Cae
(Names of Defendants)

(Zach named party must be numbered,
_ and all names must be printed or typed)

|
TO BE FILED UNDER: _ 42 U.S.C. § 1983 - STATE OFFICIALS
28 U.S.C. § 1331 - FEDERAL OFFICIALS

PREVIOUS LAWSUITS
Ifyou have filed any other lawsuits in federal court while a prisoner, please list the caption and case

A...
number including year, as well as the name of the judicial officer to whom it was assigned:

 

 

 
 

_ GB) Name of third. defendant:

Case 1:19-cv-00273-CCC-CA Document 1 Filed 02/15/19 Page 3 of 20
EXHAUSTION OF- ADMINISTRATIVE REMEDIES _ Haare

In order to proceed i in federal court, you must fully exhaust any available administrative remedies as to

each ground on which you request action. L
A. Is there a prisoner grievance procedure available at your present institution? Yes No

5. Lax f.

Have you fully exhausted your available administrative remedies regarding each of your present
_ Claims? Yes ~ No
C. If your answer to “B” is Yes:

1. What-steps did you take? : _

 

_ 2. What was the result?

 

 

D. If your answer to “B” is No, explain why not: 48 Vins mill see the wiv [S+- ett

af the prion gttivande pi (oddly city ghrévance weal accord in part anal
f
Bruni ty qnolnee GM pont of We Bean

DEFENDANTS .

¢

(1) Name of first defendant: - pr. Hoy dire Cortetyral, hes
. ° t

Employed as Corncchim a\ ott Ri at added Sole) Fonscichary i
Mailing address: LL

(2) Name of second defendant: mr. (hwatte .
Employed as__ gare ctomal offer at_tladed. Sed€) Pending fanaa
Mailing address: _: f

 

 

 

Employed as : at
Mailing address: _
(List any additional defendants, their employment, and addresses on extra sheets if necessary)

 

IV. STATEMENT OF CLAIM

| (State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
| dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
extra sheets if necessary.)

L. fs ida wil <ez the ASSault an mi Cenctinhs i Sf Canahs shu SAO

on 3)117 rs “ath eS Dam mul ful fhe ‘Dedprm ation of a Freeda

. Cy mf / 4
M Lpduentyn Act brew poncraing ectutvve SP ST. A ofa mr, Cake
, c v a
 

 

Case a 19-cv-00273- CCC- CA Document 1 Filed 02/15/19 Page 4 of 20
neve at id. SP | La fu ui iy. havi ving { re a oO gin Afixoet g HOSE fanaan fed? atfeclti png,
G a -

2. Yu will Ste iA fart By respuni pt t/trom the Warkin af- Lise. [ahem

cand al lege pip conduc thed “ patel wes partially. avant ,
[J

 

 

i

 

 

 

 

3. fai will s-¢e tha [a-denintetrat hind} Remedy No <4 GISS-h ot sf
{ Pat B - “Respae Za ati Di dy cover up, fhe aS (ult that fre mater
sas frwurdég ty the papi Aurea Lompongnt for further
Pes oe prof oF ney injecreh is din pecerd ond Dr. bell of fhe byhlogy
Dy ardoy taf (an festty 43 it, a she dolly A rote phe SGrre. dliy Ge USP Cavan
RELIEF

=

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.)

1. That Civil | actin be fallen aif Le bed shed frye fha.
| Egat ae glrivenee frousS, £! m ssl Leg ueSt dng)
Jf
fase 000:00 fy yw phyiral, morta J a, Coupe |
ne (OAT

JA

2. that Gamal chayef be bright yp ie etry fore j

ule hurt mt Aol le i flys J buf. rently, Awe
Corina cf with

 

3. That fe Lot C # 4a, Ke ah i C cbobectr- Jes ch the,

Ged Seo fstial! he Pe rfgrome dl PA Tice r, and fe.

courts [edk info ah ly Sho Usf Gnagn Shea Ain [ Arlat

fobuf mM Aorta tH Lo wh, Ven Cee ty-by de.
le oe abe : "ye eeatie et

— Osby uk, j over (8 motif Hter fre

 
Case 1:19-cv-00273-CCC-CA Document 1 Filed 02/15/19 Page 5 of 20

ee . —— oe | )

3. (CONTINUED) _. Sto. pVevecutie. sl hate at USP LEE
County shared with rp Shy. Nts phat “Sup peseally ~
Joe orn’ mvulled ih fre att day me for 6 phe
No forge ware five at WP dancin , fe “
wild Tide fo ask fle _garks fo hve fhe meda
itd presiciyt Trump have. a bal inf haw lided ,
Stokes Aercertas y B. Of. bool SomENE £0
nat wphald fhé Meegrity ok fle. Be 5B

 

 

 

 

 

4. WHEREFORE, plaintiff prays that 7M (ayrts_ ws My

darture j ahd. g Painf Me a purctarg (evil | suit-\

 

and mental ‘heal fh help that fat CU
fo help me LEC PUM te fin ger om.
LVe_ C. sy feeed peck She “Sf (Graanr J Au
abt hil lvtd Wig Cute agains t Seg tr be
Pr betyre fre! (WTS ky A mara | ch dy Gee lf,

 

‘(Signatursof Plaintiff)

Chie. ih "
Case 1:19-cv-00273-CCC-CA Document 1 Filed 02/15/19 Page 6 of 20

I

declare under penal iy of perjury that the foregoing is true and correct.

' Signed this _ othe day of “Feb fUaF | “on Ors eee y

Gag

 

(Timnatarelp Plain

. hi
:

 

 

Case LiIStv-00273-CCC-CA Documem 1 Fited O2715/19 Page / OT 20

ee _  Ereedom of Information Act Request

Name of Agency:__. oat »_Ceartte| Leics Yio. abil Branly -  Heweiy ad
Address: 330 Tse Si Ns ,
‘City/State/ Zip: tbe DiG 2S 3 oe Le . DEC 03 20.

Rib Ak & Section
Sepere Or oot oF Bream

 

 

Dear Sir or Madam: .
This is arequest under the Freedom of Information Act as amended (5 552) in conjunction with Privacy Act
6 USC 552a) .
. Ores oe Zee
Lam writing to request the following information: On fo ) ee ) Z0\% ) S.A mM,

S Rater okeeviged Ole for an ATF dev contering ShoPE Misconduct) Gn aSsault+ on me (rise?

by WS? Conoan Strohl, Soo.0 Baker
’ printed dhe Ath aya; “abtrourd cs hi
(galde tL hove a (ry of the ACP alga tank Stim Beky- bid me to wai Ge i

Freedom OF. Lf cmechion pct gnc — wel id C&NyVe it. :
LL need dhe AE vit, (ah you piss Send me thes MP aove Goncerai
ae

thy ‘OSS aa \-on ey Antrake Oty Fu OMe Weston th 5164 |- 056, on 2.

 

 

 

 

 

  
 

 

; in ta a frebmn? 5 mS fa 4 “ERP FT
PFU made by S.A B aterm Nyards cb mp7 17
assaull lay USY Canaan Shake ern a j
The FOIA also provides that if only portions of a file are exempted from release, the remainder must be released.
. [therefore request that I be provided with all non-exempt portions which are reasonablely segregable. I of course
reserve my right to appeal the withholding or deletion of any information.
| I you have any questions regarding this request, please write me at the below captioned addres.
As provided in the Freedom of Information Act. I will expect to receive a reply within. 20 working days.
| pote, ° ®
. ne Sincerely yours,
gl . (Name)
an ~ (D Number and Unit)
! | Uniked States Rewrlerrtouy Lee lowty
| J, . - (Institution) \ \
my Sy Ria 2
qt = 4 anes ‘Vey \ ee i” 2U2G 5
~_ (Cit State, and ZIP)

 

x

 

 
 

 

 

Case 1:19-cv-00273-CCC-CA Document 1 Filed 02/15/19 Page 8 of 20

U.S. Department of Justice
Federal Bureau of Prisons

‘Mid Atlantic Regional Office
302 Sentinel Drive
Suite 200

December 6, 2018

Clifton Washington
Reg. No. 51641-056
USP Lee |

PO Box 305. . .
Jonesville, VA 24263

Dear Mr. Washington:

The Federal Bureau. of Prisons (BOP) received your Freedom of Information Act/Privacy

~ Act (FOIA/PA) request. Your request has been assigned a number and forwarded to the

processing office noted below. Please make a note of the request number and
processing office as you will need to include it in any correspondence or inquiry ~
regarding your request. A copy of the first page of your request is attached to help you

more easily keep track of your request.

FOIA/PA Request Number: 2019- 01225
Processing Office: __ _ Mid-Atlantic Regional Office

The time néeded to complete our processing of your request depends on the complexity

of our records search and the volume and-complexity of any records located. Each

request is assigned to one of three tracks: simple, complex, or expedited. Due to the

Annapolis Junction, MD 20701 .

4

large number of FOIA/PA requests received by BOP and the limited resources available .

to process such requests, BOP handles each request on a first-in, first-out basis in
relation to other requests in the same track. Your request was assigned to the complex
track and placed in chronological order based on the date of receipt.

'. We determined unusual circumstances exist as the documents responsive to your
2.fequest must.be searched for and collected from a field office, and/or the documents
“Sstesponsive to your request are expected to be voluminous and will require significant

“time to review. Because of these unusual circumstances, we are extending the time limit

to respond to your request for the ten additional days provided by the statute.
Processing complex requests may take up to nine months. Pursuant to 28 C. F. R.§
16.5(b) and (c), you may narrow or modify your request in an effort to reduce the

processing time.

Pursuant to 28.C.F.R. § 16.10, in certain circumstances we are required to charge fees
for'time spent searching for or duplicating responsive documents. If we anticipate your
fees will be in excess of $25.00 or the amount you have indicated you are willing to pay,
‘we will notify you of the estimated amount. At that time, you will have the option to
 

Case 1:19-cv-00273-CCC-CA Document1 Filed 02/15/19 Page 9 of 20

reformulate your request to reduce the fees. If you requested a fee waiver, we will make
a decision whether to grant your request after we determine whether fees will be
assessed for this request.

If you have any questions or wish to discuss reformulation or an alternative time frame
for the processing of your request, please feel free to contact the MXR at 301-317-3100
or the Federal Bureau of Prisons’ (BOP) FOIA Public Liaison, Mr. C. Darnell Stroble at
202-616-7750, 320 First Street NW, Suite 936, Washington DC 20534, or
ogc_efoia@bop.gov. You can also check the status of your request on line at
http:/Awww.bop. gov/Publicinfo/execute/foia.

Additionally, you may contact the Office of Government Information Services (OGIS) at
the National Archives and Records Administration to inquire about the FOIA mediation:
services they offer. The contact information for OGIS is as follows: Office of
Government Information, Services, National Archives and Records Administration,
Room 2510, 8601 Adelphi Road, College Park, Maryland 20740-6001; e- -mail at
ogis@nara.gov; telephone at 202-741-5770, toll free at 1-877-684-6448; or facsimile at
202-741-5769.

Sincerely,

DVO >

Matthew W. Mellady
Regional Counsel
Mid-Atlantic Region
 

Case 1:19-cv-00273-CCC-CA Document 1. Filed 02/15/19. Page 10 of 20

INMATE’S NAME: Washington, Clifton
INMATE’S REG. NUMBER: 51641-0536

3. Summary of Investigation:

 

This is in response to your request for administrative remedy received. You allege that you had
been attacked by the morning shift SHU staff. You allege that you were told by the SHU staff
not to file complaints if you did they would beat you.

Inmate’s concerns were addressed, Staff denies inmate’s allegations that they threatened and or
attacked the inmate.

It is the policy of the Federal Bureau of Prisons, and the practice followed by this facility, to treat
all inmates in a fair and impartial manner

4, What actions were taken to resolve this matter informally:

 

The inmate was advised to proceed to the BP-9 level as it can’t be resolved at this level.

5. _ Explain reasons for no resolution:

 

Inmate Washington must proceed to BP-9 level due to his Staff allegations.

P0h——— Dk

L, Brandenburg / Counselor
   
   
 

Case 1:19-cv-00273-CCC-CA Document1 Filed 02/15/19 Page 11 of 20

ment of Justice Regional Administrative Remedy Appeal

 

Al Buy

  

eau of Prisons

 

    
  
 

A es

ype or use! ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted

    

 

with this appeal: wry sat \ ~f 4 ’ e
Salbsciaeden PVE dey PVE Gan oF 27 LAS oC TIA
From: IMCS SING TON, UAE 4 2A A Ye Ve t “ th ig B AA f Wie a GAGES
| LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

 

Part A- REASON FOR APPEAL “$" 5,
wer FP Bee

   

&

or

eurenenes,
2

 
 

 

 

 

#
peas “

| SIGNATURE OF REQUESTER
Part B - RESPONSE .

 

 

DATE REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar

days of the date of this response.
ORIGINAL: RETURN TO INMATE CASE NUMBER: Blo 22K).

 

 

 

Part C - RECEIPT \ :
| : CASE NUMBER:
Return to: .
| LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

| DATE , £™ SIGNATURE, RECIPIENT OF REGIONAL APPEAL

 
Case 1:19-cv-00273-CCC-CA Document1 Filed 02/15/19 Page 12 of 20

Ex

wR

 

i ed rel Car t bmn Ms he ray B89 Sard sh Pore cotld

3s on
=

 

i a a
dt Si é i ve Huodb Py: a. ED. Bu se | ato iN Acad A is cuagh

 

fogs of Song wu

vy

En Comunclé PN¢. vit wer Ky shoud

 

yo ; ma
me ems tc cae pny corks pe full Chul Drow fer

 

Urs
# oO Lf ? ye we i ee & ow

Pe.

>

12/4 Pilon — 6 wh 2 ong Fone

 

 

i : i ey
ym shirt S > Sn uf Se coh r Labor Dust) cre ot oti “Ef

thirakCied WAY \i be conch ai Vat CAViD ACL sel MY

 

B oy

“4

1S farrwiel ip bby The Meven 3 ped tp Lox. rape

 

 

Me % Gat Aa lie} My lly a eOo split ry tp 08 nocd

ark herd te _ ne bet calerine aor, whe ~[—

 

bu! TD be ata pat of the” coccuck ¢ nuthin 2¢dh G

 

 

F gt : |
z 4 Vi “ Py :
Lovsted (Aro By chotor a4 Dent Dewor Bell, Ms ee tt
j \ o* hed ve ‘ , ; i C: * *
ij 4a PUL aaa pe THE CAL Phe Jarw Acs [Ectnng ?
+ LS ;

 

‘she Be Mh idaed 'y beth whiny wd: “20 = fear € y!

 

a

 

ue 14 2 f ! |
. ‘ hy aA pA 7 | ephets ~ A yrs \ < he é tf pers JW re
“A -

 

Corte walk tly a My Ch

i at H pr. dent , he,

 

w

Sarg he . coabld 5 = SD\rr \ a ur chi +o Nelo Re .

 

: . {4 . A # Te Ce
only potted Joon, we Ae? of Tee tr taped,

 

1M dradely Wled ws tall, om 3-%-1

WAS
2.
)
&

ee oe

 

pe GT £ { Li Lo Tact i Wu ida al iter PRAY oe Ca | A

porns

 

ny

while wade’ ny hep {ihe orl | Loader Hoa ad” is ALC “and Chit

 

we

 evlk Woe A <.. “lA AE us we f JV} belt 4 Ae nt Baik Lor lethy ed yAy
5

ey

 

ERY

Wat worhe t Unie SoMa os und {£ vOn S-l2-\7 “ates!

 

>

 

Cot
:

wad No

Aimy St call ach “EL wey & re Ly sein Ochi ae

a

 

{ i

 

z 3 Aq 7 owe tp a
(AU doer py Care pF 2a! PAS. Le tel Sy LI ‘seek hp Tl
t 7 * ” >
ioe ae, Boon tek cy. $24 iv) fz cL “"
EC IPR sath Nt oP ares on Pr JOY Canals Sey, Le die ee AL ’

 

 

4
Case 1:19-cv-00273-CCC-CA Document 1 Filed 02/15/19 Page 13 of 20

| WASHINGTON, Clifton

Reg. No. 51641-056
Appeal No. 896938-R2
Page One

 

Part B ~- Response

You appeal the response from the Warden at USP Canaan and allege staff
misconduct. Specifically, you allege on March 7, 2017, staff
assaulted you and are attempting to cover-up the assault. You
request a review of this matter.

A review of your appeal reveals the Warden adequately addressed your
concerns regarding alleged staff misconduct. Pursuant to Program
Statement 3420.11, Standards of Employee Conduct, your allegations
of staff misconduct have been referred to the proper authority for
investigation. A thorough investigation will be conducted;
however, the results of the investigation will not be disclosed to
you, as you are not entitled to this information. Accordingly, your
appeal is partially granted.

If you are dissatisfied with this response, you may appeal to the
General Counsel, Federal Bureau of Prisons. Your appeal must be
received in the Administrative Remedy Section, Office of General
Counsel, Federal Bureau of Prisons, 320 First Street, N.W.
Washington, D.C. 20534, within 30 calendar days of the date of this

response.

Date: June. 15, 2017. “WD. CARVASAL (
' Regional Director
. _ W “otge
US. Deparment of Jfst@S€ 1:19-Cv-00273-CCC-CA Docume€ghtral eric NambasthaBe Remmed? Appeal Ge
y Federal Bureau of Prisons Oot

Type or use ball-point pen. If attachments are needed, submit four copies. One copy each of the completed BP-229(13) and BP-230(13), including any attach-
ments must be submitted with this appeal.

From: Ldashi nates, Cfo, ZF S IG4]-0F b 16 us Bi enivodl

‘AST ‘NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
Part A - REASON FOR APPEAL

Tn the Aegivnal I Ye eter 5

 

Part B~ ReSpOSe tp my @ppcq| and Hu leiponse fam the
Wanlin at US p Can Gan and gflzqns of ShEt Miconduct, on S-)- FF ulien UiSd: P. Cannar
Shu staf £ eh ia fact ass wee Mme ant are atten DH 4, Cover up the assault, TL

~ Stoted in Parte Tamale Pag ucst Bq the foam Oscekoy tr file crimng | land

civil cher: &) rhe Wis r Canaan Stat 1, ciel d, Stott whe fan be Seen
Oh OhW- va THN mithyad, me and my , canal nS Po Ww / among 8 5+ OWL
nBandactve Hn j meetiter | ps fepanses b (une BE fhargz) oo Bex
‘ohh & me "bss af F'm rel Ww hth emwinal aad ¢ Ps id wae) J aad proe
of © ty Gavic dip He assault ind Gah Mind, tad hoe Hangs /eid my reese

ered funn
ave seh me cope) oF M Stat Rad Exam Reqiition Abe imjucres zs
ee al ere ype cab mocletieddr jomt Septet ‘aged praok of alevieted blood prasar Cy sce

 

 

DATE SIGNATURE OF REQUESTER
Part B - RESPONSE

 

 

 

 

. DATE GENERAL COUNSEL
ORIGINAL: RETURN TO INMATE CASE NUMBER: F9CTE6_ Al
Part C - RECEIPT»
CASE NUMBER:
Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

DATE SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL
, ® BP-231(13) }
PRINTED ON RECYCLED PAPER,

UPN LVN JUNE 2002
Case 1:19-cv-00273-CCC-CA Document1 Filed 02/15/19 Page 15 of 20

orml Wf brady. On thy wy Fareed. _lsbeh oh £ of aSsaule while Stabe iled re. -Cipectedly
nthe hick off my head apt my husd. tr cll rao OWr and wey jnte jhe per! €4

af the bul ny _cell yf Th Contined blediny. , ny ins twicti Gatt.
tugud. eu wlll al ofbotcs trred te mae bi My Nak, ofpers refused
(Pr ster Aye oy ah! he Neda ny bwedov dace , bhause! they  Khen/

that zollild dynl my doves | Tt howe crore)” aM inced nt cepery
toa. _beca_ attacked Lby’ shde (whah 2 Aytther- n2ok- o£ Lule magnduck,
for Sree. days, ma ly faye, Lo wns au Nunyer Site for Tnhumane 7
trucking , Hite led Up to ey finn a BES, TC wes fareakaed Hu
ere WA beth by Sap L Us| ho J boc stid bape gad wlitately L—
WAS attecltade Psytcho| logy Dre pBell cam, fy _intervew me fhe fo vg
olecreon of wi 3/7 vl iy Tiind she acknyledecd try bidted tuehtads |
tall pagel eh pots, adewHed te me thet EF das bem -frecte
whainty 2 USP Can aca Wardin Faled 4p paiect ey a prQarer Hho Vplenie
by i! [seb in voletim of the Sth fedndmen ib! hiz_fuiluek: Fo paket
Clem by allowing Shu sh lf GE Chan fe dso move meine K cel
whth an! ndwhdud [name kennedy whe wh fotnd5 lk She guy Yul Jed
met Giming Oto Yn Shu Dh de fre pice does thay thot Cahedr
Chu. Sted: e) LAL reallly. by them, Vian thy Le coctnuctl to 4
ereuence BV, and JP fo a thy heard To ot be

Jadtaclled wy inmate Kern! who Sey placed we. the cel]
oleh ae dhe Bnd of fori | beep, of- May! ho pad he wuld gttecohK—
Me; dite he dil tll Khe widen iotile leis te
My Sef te ahd! AW ty hd ly ahd fhe. OF © of Shae
ry Shoat Wy NMee NUMA. Of: Lae la rd pug OF & Aidit nenher,
c BI] € Péalithom Clos ave pens b Ble. Lie been hee fo SUC
physita| agit) cha mehtal_ asd “too nll Lemege, A GOreW bry may”
nell rebaliel? ecobst on haat an roads far coping. hou prbeer L
Chana abut! Ghd Mipeanduch, T have Miter ré| foc4s, ‘ A GP Oe
PuLrthd 05S prptl, and medica! /dacumentelim. fir Mpypeef. € JS ian

_ baad Meds “Canloh neal gucy, Lr gol Baus) Eby Sica |

tary Army arm, La urge fldted pening f Abe fats

Issues ace. Spit, ple iM? I, Oy er tran fh jl BO hes
Sp (ance.n Se fall he. NM id able. hic ingot [- lupadtes. at hase Sa
ander 4 theiry a& sypervizory labk: liye S “ay ay Sule to Cel force > yA )chym—
ot ay (tA; onal A pas mean i, cance | in él orseeding br abuse 06 de crehyp
St cavers [encanta J eeu of 3-417, all fla way up te 3-8-7 and Gbler-unbl E417, L have mevbes

 

 

 

 

 

 

 

 

   
 

  

 

 
_ Case 1:19-cv-00273-CCC-CA Document 1 Filed 02/15/19 Page 16 of 20

 
  

 

 

        
   
 

 

    
   
 

 

 

 
 

 

   

 

 

 

 

 

 

       
 

 

 

 
 

 

 

    
      

 

 

 

 

    
     

 

   
    

 

   

  
 

 

       

 

   
     

 

 

 

 

 

 

 
     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   

 

   

 

 

 

 

 

 

 

 

  

 

 

 

 

 

      
 

 

         

 

   

 

 

   

   

 

i
5
f
,
- ves
. .
t _é
: i . & 7 : 7
" t 1 eats ts a :
na “om we RT 8 : 7 >
. ub po .
, whom , . : - . d
z 1 ‘ : ‘ 2 ~ ya
a ~ v r
pe ‘ . . . 5 oo . . ;
: ik! ei : : a
. os Tt oe wy .
4 ‘
- - : +
~ ‘ 4 es a
= . . 7 ? 4
7 eR eu F * a ~ +
1 X a , ,
wot i
5 2 ~ * a # toy oe oe
Be 4
Batt my : *
~ boy , :
5
= ?. soe det ¥ 3
+
‘ : ‘
: i
io ce ‘
s z tr oo .
< = 3 = S 7
.
: : . %, .
+ 7 . A ,
# 4 a ~ 5 eo
' : s ~ : 2 pe
- ary . . > oe 7.
H . * ent . . : : ~
Se : 4 ; : \ : tgs + 4 .
* : - a t i ‘ ,
tie a at * “ wt a a
eT vo tot 1 : -
> x t . 3 : ail *
oe ‘ : : ‘
y t T —— 7
: * : “ re . ee i . Poe”
‘ ° « : ' ~
4 1 . B Lot :
: ’ : to ° “ Beye e
7 = 7
s : 1 ~
: , we + a . 4
4
Z£ : x
=
5 a y Set
a 2 * a
one Yo -
. ‘ . Le
to
wT
a 7 ; . Lowey =
a : oy
< we T ‘.
i
. :
: . = . : age . .
Lyd - * fy ’ . tay L 7 i
: . . : i
~ = : Wy S 2 t - > . .
. € . . - y . ; x
e 1 7s big
oh : 4 a 5. ; oy ‘
¥ t ‘ ‘ 1 & . 5 . pea
: “ bot A .
1 So a = . : . 3
2 5 a t i z 4 :
* nO “, A ' . s : a
. nt ake ‘ 3 . :
7 & ! 3 :
i : ‘

 
yom

|
|
|
|

Case 1:19-cv-00273-CCC-CA Document1 Filed 02/15/19 Page 17 of 20

*
e 1 of

Administrative Remedy No. 896938-Al1
Part B - Response

This is in response to your Central Office Administrative Remedy
Appeal, wherein you allege staff misconduct. Specifically, you
alleged that on March 7, 2017, you were assaulted by staff and that
staff are now attempting to cover up the assault. For relief, you
request an investigation and that civil and criminal charges be filed

against staff at USP Canaan.

We have reviewed the documentation related to your appeal and, based
on this review, we concur with the manner in which the Warden and

- Regional Director addressed your concerns. Staff conduct is

governed by Program Statement 3420.11, Standards of Employee
Conduct, and the Bureau of Prisons takes seriously any allegation
of staff misconduct, such as those you raised in this remedy cycle.
We look into matters which may constitute inappropriate conduct and
refer them to another component of the Bureau of Prisons for
appropriate action. The matter has been forwarded to the
appropriate Bureau component for further review.

Additionally, no inmate is entitled to be advised of the results of
any inquiry or any action pursued against staff. You should also
be aware such reviews may or may not include interviewing you and
no inmate is entitled to be apprised of the progress, outcome, or
disposition of any review of alleged staff misconduct. Similarly,
any action taken against staff, if any are deemed necessary, will
not be disclosed to you.

Accordingly, this response is provided for informational purposes
only.

GIALLO? “0

Date Tan Connors, Administrator
National Inmate Appeals
; Case 1:19-cv-00273-CCC-CA Document1 Filed 02/15/19 Page 18 of 20

Bureau of Prisons
Health Services
| Clinical Encounter

Inmate Name: WASHINGTON, CLIFTON JEROME Reg#: 51641-056
Date of Birth: 05/14/1982 Sex: M Race: BLACK Facility: CAA

Encounter Date: 03/15/2017:13:24 Provider: Walters, H. PA-C Unit: Z02

| .
Mid Level Provider - Sick Call Note encounter performed at Special Housing Unit.

 

SUBJECTIVE:
COMPLAINT 1 Provider: Walters, H. PA-C
| Chief Complaint: Headache
Subjective: Patient put in numerous sick call slips today for headaches, and right elbow pain s/p
altercation last week. He admits to getting hit in the forehead several times, possibly with a
padlock. Since then, he has had centrally located headaches, as well as mild difficulties
concentrating. He also some discomfort in his right elbow, and his left shoulder - which he
believes are also related to the altercation last week. He denies any nausea, vomiting, or
visual changes.
Pain: Yes
Pain Assessment
Date: 03/15/2017 13:30
Location: Head
Quality of Pain: Aching
Pain Scale: 3
Intervention: eval
Trauma Date/Year:
— Injury:
- Mechanism:
Onset: 3-5 Days
Duration: 3-5 Days
Exacerbating Factors: none
Relieving Factors: none
Comments:
OBJECTIVE:

 

Exam Comments.
Ambulating in cell, no gait disturbances.

Head - PERRLA, EOM intact. Forehead shows three small abrasions, very minimal edema. No lacerations, erythema

or ecchymoses. _
ASSESSMENT:

Headache, R51 - Current

!

PLANS
New Medication Orders:
Rx# Medication Order Date Prescriber Order

aerate 03/15/2017 14:11 by Walters, H. PA-C Bureau of Prisons - CAA Page 1 of 2
‘ Case 1:19-cv-00273-CCC-CA Document 1 Filed 02/15/19 Page 19 of 20

| Bureau of Prisons
| Health Services
| Clinical Encounter

 

Inmate Name: WASHINGTON, CLIFTON JEROME Reg #: 51641-056
Date of Birth: 05/14/1982 | Sex: M Race: BLACK Facility: ALP

Encounter Date: 05/16/2017 10:20 Provider: Wood, B. PA-C Unit: A04

 

Mid Level Provider - Follow up Visit encounter performed at Health Services.
SUBJECTIVE:

COMPLAINT 14 Provider: Wood, B. PA-C

| Chief Complaint: Trauma/Injury

Subjective: pt presents today to address ongoing issues with headache, difficulty with
concentration/memory; as well as left shoulder/arm pain associated with numbness and
tingling sensations.

that he hit his head on the metal leg post of the bed and sustained a small laceration above
his right eye. pt also states that while being placed in cuffs, his left arm was hyper-extended,

these issues on 3/15/17. At that visit, he was evaluated and prescribed IBU. pt was seen
again on 3/21/17 and taken off of the IBU (due to possible connection with rash) and instead
advised to purchase otc acetaminophen. Then, prior to transfer from the last institution to
here, pt was seen 4/18/17. pt continued to c/o the same issues: intermittent headaches, left

disc disease or OA was causing the referred pain. there was also consideration for PT eval.
However, this was not completed due to the transfer.

pt would like to pursue these recommendations due to continued problems. pt describes

dizziness, lightheadedness, fatigue, sensitivity to light or sound, visual changes, nausea or
vomiting. pt describes the shoulder pain as an achiness that radiates down the arm with occ
pins/needles in left hand/fingers. pt stopped working out due some limitations from the left
shoulder. pt is not currently taking anything for headache or arm pain.

mobility problems and has no history of falls less than 3 months, no secondary diagnosis to
suggest a fall risk, does not use an Ambulatory Aid, has normal gait/transferring, and is -

oriented.
Pain: Yes
Pain Assessment
Date: 04/18/2017 13:32
Location: Multiple Locations
Quality of Pain: Burning
Pain Scale: 4
Intervention: eval
Trauma Date/Year:
Injury:
Mechanism:
Onset: 2-6 Months
Duration: 2-6 Months
Exacerbating Factors: x
Relieving Factors: x
Comments:

pt claims this began after an altercation with staff while in SHU (refer to note 3/7/17). pt states

and feels this is the reason he continues to experience left shoulder/arm pain. pt was seen for

arm pain. Per the plan, pt was to be scheduled for an x-ray of the neck to see if degenerative

headaches as starting from the back of the head extending to the top. pt denies any throbbing,

FALL RISK ASSESSMENT: The patient was questioned at today's encounter and denies any

 

Generated 05/16/2017 11:05 by Wood, B. PA-C Bureau of Prisons - ALP Page 1 of 3

 
M7 UN eo

   

Blood Pressure

Case 1:19- [v-00273-CCC-CA Document.1 Filed 02/15/19 Page 20 of 20

4 S Bureau of Prisons
Ig / Health Services

 

 

 

 

Begin Date: 04/10/2016 : End Date: 05/16/2017
Reg #: 51641-056 Inmate Name: WASHINGTON, CLIFTON JEROME
Date Time _Nalue Location Position Cuff Size Comments
05/16/2017 10:20 ALX ( 147/91_
Orig Entered: 05/16/2017 10:21 EST Wood, B. PA-C
~ 05/16/2017 10:20 ALX 139/86 } / ~ /; .
Orig Entered: 05/16/2017 10:21 EST Wood, B. PA-C 0 KK / S CS =)
05/09/2017 07:27 ALX (454/86 } >
Orig Entered: 05/09/2017 07:29 EST Krisher, Laura LPN th CG /)
03/08/2017 19:45CAA [137/88 } Left Arm Sitting
Orig Entered: 03/08/2017 20:34 EST Glucksnis, B. NR-P f
03/07/2017 11:45CAA 146/77 / Left Arm Sitting Adult-large
Orig Entered: 03/07/2017 13:30 EST Yesalavage, J. EMT-P O O)
03/07/2017 11:35 CAA 15 1/91 ;} Left Arm Sitting Adult-large : ‘
Orig Entered: 03/07/2017 13:30 EST Yesalavage, J. EMT-P
02/21/2017 15:15CAA 138/84! — Left Arm Sitting Adult-large
Orig Entered: 02/21/2017 15:41 EST Yesalavage, J. EMT-P
12/13/2016 10:04 CAA [142/79 7
Orig Entered: 12/1 3/2016 10:08 EST Kennane, Thomas PA-C
12/05/2016 13:34 CAA [144/68 /
Orig Entered: 12/05/2016 13:39 EST Kennane, Thomas PA-C
Total: 9
Generated 05/16/2017 11:06 by Wood, B. PA-C Bureau of Prisons - ALP Page 1 of 1
